               Case 20-01350-RAM      Doc 27   Filed 04/15/21   Page 1 of 5




                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                         Case No: 20-15954-RAM

                                         ADVERSARY NO. 20-01350-RAM

MELANIE ADAMS, individually and
on behalf of her minor daughter, TAYLOR
ADAMS,

         Creditors/Plaintiffs,

v.

PHUONG MIMI NGUYEN,

     Debtor/Defendant,
_________________________________________/
                         PLAINTIFFS’ EXHIBIT LIST
                     TRIAL DATE: APRIL 28, 2021 at 9:30 a.m.

 Exh. # DOCUMENT                       DATE       DATED    WITH OR
        DESCRIPTION                    IDENTIFIED ADMITTED WITHOUT
                                                           OBJECTION
     1      Estimate from Kitchens
            By Us to “GC-Mimi-
            Green Paradise” dated
            October 5, 2016 for,
            inter alia, Plaintiffs’
            kitchen cabinets.
     2      Checks written by
            Plaintiff, Melanie
            Adams, made payable
            to Debtor dated
            September 12, 2016,
            October 12, 2016,
            December 17, 2016,
            December 29, 2016,


                                      APPENDIX A

                                                                              BATES STAMP 1 OF 137
      Case 20-01350-RAM      Doc 27   Filed 04/15/21   Page 2 of 5




    and December 31,
    2016.
3   New Concept Invoice
    dated December 29,
    2016.
4   Checks written by
    Plaintiff, Melanie
    Adams, made payable
    to New Concept dated
    January 13, 2017 and
    January 15, 2017.
5   Miami-Dade County
    Office of the Property
    Appraiser detailed
    report for Defendant’s
    property located at
    9219 SW 123 Avenue
    Court, Miami, Florida
    33186.
6   Checks written by
    Plaintiff, Melanie
    Adams, to Debtor’s
    subcontractors dated
    September 27, 2016,
    October 12, 2016,
    October 19, 2016,
    January 3, 2017,
    January 13, 2017,
    January 14, 2017,
    February 11, 2017, and
    May 17, 2017.
7   Text messages between
    Plaintiff, Melanie
    Adams, and Debtor.
8   Miami-Dade County e-
    permit record for
    property located at
    14016 SW 132 Avenue,
    Miami, Florida 33186.


                             APPENDIX A

                                                                     BATES STAMP 2 OF 137
       Case 20-01350-RAM         Doc 27   Filed 04/15/21   Page 3 of 5




9    E-mails between the
     Plaintiff, Melanie
     Adams, and Debtor.
10   Miami-Dade County
     Building
     Department/Department
     of Regulatory and
     Economic Resources
     notice of insurance
     expiration of New
     Concept.
11   Miami-Dade County
     Contractor License
     Information of New
     Concept and Florida
     Department of
     Corporations (SunBiz)
     corporate information
     of New Concept.
12   Debtor’s State of
     Florida certified general
     contractor license
     information.
13   Debtor’s company,
     Green Paradise LLC’s
     insurance policy for
     August 24, 2016 to
     August 24, 2017.
14   Debtor’s company,
     Green Paradise
     Landscaping LLC’s
     insurance policy for
     March 23, 2019 to
     March 23, 2020.
15   E-mails between
     Plaintiff, Melanie
     Adams, and Debtor.
16   Debtor’s deposition
     dated June 4, 2018 in


                                 APPENDIX A

                                                                         BATES STAMP 3 OF 137
       Case 20-01350-RAM       Doc 27   Filed 04/15/21   Page 4 of 5




     the matter of Melanie
     Adams and Taylor
     Adams v. Mimi Nguyen,
     et al., Case No.: 2018-
     006210-CA-01 in the
     11th Judicial Circuit
     Court in and for Miami-
     Dade County, Florida.
17   Debtor’s deposition
     dated February 16,
     2021 in the instant
     action.
18   Florida Department of
     Corporations (SunBiz)
     corporate information
     of Design by
     Mimiyoko, LLC.
19   Florida Department of
     Corporations (SunBiz)
     corporate information
     of Green Paradise
     Landscaping, LLC.




                               APPENDIX A

                                                                       BATES STAMP 4 OF 137
            Case 20-01350-RAM      Doc 27   Filed 04/15/21   Page 5 of 5




                         CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that a true and correct copy of the foregoing was
served on this 15th day of April, 2021, to all parties on the list to receive e-mail
notice/service for this case, via the Notice of Electronic Filing, and to Ricardo A
Rodriguez, Esq., FBN: 0496901, Rodriguez Law, P.L., 900 West 49th Street, Suite
505, Hialeah, FL 33012, Tel: 305-262-8226 / Fax: 305-262-8229, Email:
ricardo@rdgzlaw.com, Service Email: mail@rdgzlaw.com.


                                       By: /s/ Zachary A. Friedman, Esquire
                                           FB# 117506
                                           Friedman and Friedman, P.A.
                                           Attorneys for Creditors, Melanie and
                                           Taylor Adams
                                           2600 Douglas Rd., Ste. 1011
                                           Coral Gables, FL 33134
                                           (305) 446-6485
                                           (305) 448-7636 fax
                                           zach@friedmantriallawyers.com
                                           john@friedmantriallawyers.com




                                  APPENDIX A

                                                                             BATES STAMP 5 OF 137
